DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Objections/Rejections
The objection to the drawings.
The rejection of Claim(s) 1 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
The rejection of Claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dvorak (US 2008/0277336). This rejection has been withdrawn in view of the Applicant’s claim amendment.
The rejection of Claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dvorak (WO 2008/066546 A1). This rejection has been withdrawn in view of the Applicant’s claim amendment.
The rejection of Claims 2-16 and 18-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dvorak (WO 2008/066546 A1) in view of Boschnakow (DD 150881). This rejection has been withdrawn in view of the Applicant’s claim amendment. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a closed container comprising all of the elements in a single embodiment as claimed in claims 1 and 2, including an anaerobic digester with a mixing chamber, a methanogenic chamber, a first passage and a second passage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 					Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  	“second heating device” in claim 7; “a heating device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-3, 5-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Amended independent claim 1 recites the limitation "an anaerobic digester with a mixing chamber, and a methanogenic chamber … a center wall divides the digester into a first passage and a second passage" in lines 2 to 4, however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a system comprising an enclosure comprising four major sections including a mixing chamber, a digester (methanogenic chamber), a heating pit and an effluent pit (see, e.g., paragraph 136 and FIG. 16 of the instant specification). The instant disclosure further discloses an embodiment of a system comprising a first passage and a second passage separated by a center wall, a heating pit and an effluent pit (paragraph 21). However, there is nothing of record in the originally filed specification wherein the enclosure includes all of the structural features of the system as claimed in claim 1. Applicant’s specification and drawings do not disclose a single system having all of the structural features as claimed in independent claim 1 in a single embodiment. For example, the disclosure does not disclose a single system comprising an anaerobic digester with a mixing chamber, and a methanogenic chamber, and a center wall dividing the digester into a first passage and a second passage that are distinct from the methanogenetic with a mixing chambers. As such, said limitation of amended claim 1, constitutes new matter.

 	Amended independent claim 2 recites the limitation "an anaerobic digester with a mixing chamber, and a methanogenic chamber … a center wall divides the digester into a first passage and a second passage" in lines 2 to 4, however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a system comprising an enclosure comprising four major sections including a mixing chamber, a digester (methanogenic chamber), a heating pit and an effluent pit (see, e.g., paragraph 136 and FIG. 16 of the instant specification). The instant disclosure further discloses an embodiment of a system comprising a first passage and a second passage separated by a center wall, a heating pit and an effluent pit (paragraph 21). However, there is nothing of record in the originally filed specification wherein the enclosure includes all of the structural features of the system as claimed in claim 1. Applicant’s specification and drawings do not disclose a single system having all of the structural features as claimed in independent claim 1 in a single embodiment. For example, the disclosure does not disclose a single system comprising an anaerobic digester with a mixing chamber, and a methanogenic chamber, and a center wall dividing the digester into a first passage and a second passage that are distinct from the methanogenetic with a mixing chambers. As such, said limitation of amended claim 2, constitutes new matter. 	Claim(s) 3, 5-12 and 14-15 is/are rejected as being dependent upon a rejected base claim.	
Claim(s) 1-3, 5-12 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  	It is unclear how the elements of the claimed container are structurally related to one another. It is unclear how the center wall is structurally related to the mixing and methanogenic chambers, for example.
Claim 1 recites the limitation "the outside wall" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim recites “outside walls” in line 4, and it is unclear which outside wall among the recited outside walls the limitation is referring to.
Claim 2 recites the limitation "the outside wall" in line  7.  There is insufficient antecedent basis for this limitation in the claim. The claim recites “outside walls” in line 4, and it is unclear which outside wall among the recited outside walls the limitation is referring to. 	Claims 3-12 and 14-15 are rejected by virtue of their dependency upon a rejected base claim.
Claim 2 recites the limitation "a heating pit that is adjacent to the anaerobic digester and shares a portion of the center wall and a portion of the outside wall with the anaerobic digester" in lines 5 to 7. It is unclear which outside wall among the previously recited outside walls the limitation is referring to. Further, Applicant’s disclosure states the digester enclosure includes four major sections which includes the heating and effluent pits (see, e.g., paragraph 136 of the instant specification). Thus, it is unclear how the heating pit shares walls including the center wall with the digester since the heating pit is an element of the digester enclosure. In other words, it is unclear how the anaerobic digester shares the center wall with itself.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dvorak (previously cited, WO 2008/066546 A1) (hereinafter as “‘546”) in view of Boschnakow (previously cited; DD 150881, with English translation of Abstract).
Regarding claim 16, ‘546 discloses waste processing system (see FIG. 1: system 10), comprising: 	a closed container (enclosure (20)) comprising a digester including a mixing chamber (chamber 30) wherein said mixing chamber comprises heating coils (22) that can heat at least to 100°F (see ¶ [0030]); and  	a methanogenic chamber (40) for digesting the waste material (see ¶ [0025]); and  	an effluent pit (50; see ¶ [0025]). 	‘546 further discloses a sludge pit (60) that is adjacent to and shares a common wall with the methanogenic chamber (see FIG. 1), wherein the sludge pit comprises a weir wall for plug flow the waste material from the methanogenic chamber (40) to the sludge pit (60; see ¶ [0037]; FIG. 1). ‘546, however, does not explicitly disclose wherein the sludge pit (60) comprises a heating device.  	The following annotated figure of Boschnakow is used to show the claimed features. 

    PNG
    media_image1.png
    508
    988
    media_image1.png
    Greyscale

 	Boschnakow discloses a system for treating sewage including a tank, a heating pit (sludge pit) having heating pipes for heating and drying the sludge, and an effluent pit including a heat exchanger for capturing heat from the effluent (see annotated figure above and Abstract). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the sludge pit of ‘546 with a heating device in order to heat the sludge. One of ordinary skill in the art would have been motivated to make the make the modification for the purpose of drying the sludge as disclosed by Boschnakow (see Abstract and annotated figure above). 	The heating pit of ‘546 in view of Boschnakow is capable of heating the waste material to a temperature from 140° to 180°F. 	‘546 further disclose wherein the effluent pit (50) is positioned adjacent the heating pit (sludge pit 60; see FIG. 1; ¶ [0025]). ‘546 does not explicitly disclose wherein the effluent pit includes heating racks.  	Boschnakow discloses a system for treating sewage including a tank, a heating pit including and heating pipes for heating and drying the sludge and an effluent pit including a heat exchanger for capturing heat from the effluent (see Abstract and annotated figure above of Boschnakow). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the effluent pit of ‘546 with a heat exchanger in order to remove the heat from the effluent. One of ordinary skill in the art would have been motivated to make the modification for the purpose of recycling the heat and thus conserve the energy used for waste processing system, as disclosed by Boschnakow (see annotated figure above and Abstract of Boschnakow).  	Modified ‘546 does not explicitly disclose heating racks, however, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the heat exchanger in the effluent pit of '546 in view of Boschnakow with heating racks because doing so would have resulted in nothing more than the simple substitution of one known heat exchanger for another.  	Assuming arguendo that the heating device of the heating pit of ‘546 in view of Boschnakow is not capable of heating the waste material to a temperature from 140° to 180°F. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the heating device of modified ‘546 to comprise a heating device that is capable of heating the content within the heating pit from 140° to 180°F. One of ordinary skill in the art would have made said modification because said modification would have been an engineering design choice which a person of ordinary skill in the art would have found obvious. Further, one of ordinary skill in the art would have made said modification so as to heat the content within the heating pit of modified ‘546 to the desired temperature including the claimed temperature. 	Furthermore, it is noted that the recitation of functional language “e.g., to cause thermal mixture; to heat digested waste material to a temperature from 140ºF to 180ºF" is drawn to intended use of the claimed invention. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 18, ‘546 further discloses an engine, wherein exhaust air from the engine can be supplied to the heating pit for mixing of the waste material (see ¶¶ [0036] and [0061]).
Regarding claim 19, modified ‘546 discloses wherein the heating device in the heating pit comprises a conduit (heating coils; see Boschnakow at annotated figure above and Abstract). Modified ‘546 does not explicitly disclose wherein the heating device includes at least one gas outlet. However, ‘546 discloses wherein the heating device (22, 422) of the mixing chamber (30) includes a conduit having at least one gas outlet capable of promoting upward movement of the heated waste material utilizing recycled biogas (see ¶ [0057]; FIGS. 1 and 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the heating device of the heating pit with a heating device having at least one gas outlet for the purpose of agitating the waste material (see ‘546 at ¶ [0057] and [0031]). One of ordinary skill in the art would have been motivated to make the modification for the purpose of enhancing the digestion and aeration of the waste material.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over '546 in view of Boschnakow as applied to claim 16 above, and further in view of Kraus (previously cited; EP 1150083 A1, with English machine translation).
Regarding claim 17, modified '546 discloses all claims limitation as set forth above but does not explicitly disclose a hot water tank.  	Kraus discloses a system for treating waste water including a hot water tank for using with heating devices (see ¶ [0039]). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated hot water tanks into the system of ‘546 in view of Boschnakow for the purpose of supplying heat to the heating devices, as disclosed by Kraus (see Kraus at ¶ [0039]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,717,684. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10,717,684.  	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of the new ground of rejection.
In response to the Applicant’s argument regarding the rejection of claim 16 (see pages 8 to 9 of the Remarks), Applicant’s argument is noted but it is not persuasive. It is noted that a “pit” is simply a hollow or indention in a surface, and the pit (60) of modified ‘546 meets the claimed pit. It is further noted that the uses of the pit do not further define any structural features to the claimed pit but rather only define how the pit may be used. The prior art discloses all of the structural features of the claimed pit and thus since the structure is the same, the claimed functions are apparent. Further, modified ‘546 discloses a pit (60) having a heating element for heating and/or drying the content within the pit. Nothing in ‘546 that precludes from incorporating a heating element within the pit. Further, the incorporation of the heating element of Boschnakow into the pit (60) of ‘546 would not change the principle operation of the pit, i.e., to collect contents from the digestion chambers. Indeed, it would be beneficial to have a heating element within the pit (60) of ‘546 for the purpose of maintaining the content within the pit at the desired temperature and/or drying the content within the pit at the end of the waste treatment process for other uses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799